Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nicolle Conyers appeals the district court’s order denying relief on her “Motion for [Fed.R.Civ.P.] 60(b) to Remedy Fraud on the Court” and a second Rule 60 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Conyers v. Va. Hous. Dev. Auth., No. 3:12-cv-00458-JRS (E.D. Va. June 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this, court and argument would not aid the decisional process.

AFFIRMED.